Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 1 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 2 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 3 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 4 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 5 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 6 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 7 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 8 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                          Document     Page 9 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 10 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 11 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 12 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 13 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 14 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 15 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 16 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 17 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 18 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 19 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 20 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 21 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 22 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 23 of 24
Case 21-06894   Doc 9   Filed 06/11/21 Entered 06/11/21 15:57:24   Desc Main
                         Document     Page 24 of 24
